ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_04_EN.txt.                      194




                                   SEPARATE OPINION OF JUDGE SKOTNIKOV



                                                            Jurisdiction

                        1. According to paragraph 129 of the 2008 Judgment (Application of
                     the Convention on the Prevention and Punishment of the Crime of Genocide
                     (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
                     p. 460), the Court needed to assess the merits in order to determine the
                     two “inseparable issues” of jurisdiction and admissibility 1. Yet, in the
                     present Judgment, the determination that the Court has jurisdiction is
                     made prior to examining any element of the merits and is detached from
                     the issue of admissibility. I agree with this approach. It is clear from the
                     well‑established jurisprudence of the Court that the issues of jurisdiction
                     and admissibility are undoubtedly separable and that jurisdiction must
                     be, and has always been, decided first. Secondly, the issue of jurisdiction
                     in the present case can be decided by the Court without examining the
                     merits. Indeed, the Judgment does not rely on any element of the merits
                     in order to determine jurisdiction. It is also worth noting that, in adopt-
                     ing this approach, the Court makes it clear that the issue of attribution
                     under the general rules of State responsibility may not be conflated or
                     combined with the issue of consent‑based jurisdiction 2.


                       2. While I support the general approach of the Court in dealing with
                     paragraph 129 of the 2008 Judgment, I am unable to agree with its con-

                        1   Paragraph 129 of the 2008 Judgment provided as follows :
                               “In the view of the Court, the questions of jurisdiction and admissibility raised
                            by Serbia’s preliminary objection ratione temporis constitute two inseparable issues
                            in the present case. The first issue is that of the Court’s jurisdiction to determine
                            whether breaches of the Genocide Convention were committed in the light of the
                            facts that occurred prior to the date on which the FRY came into existence as a
                            separate State, capable of being a party in its own right to the Convention ; this may
                            be regarded as a question of the applicability of the obligations under the Genocide
                            Convention to the FRY before 27 April 1992. The second issue, that of admissi-
                            bility of the claim in relation to those facts, and involving questions of attribution,
                            concerns the consequences to be drawn with regard to the responsibility of the FRY
                            for those same facts under the general rules of State responsibility. In order to be in
                            a position to make any findings on each of these issues, the Court will need to have
                            more elements before it.”
                        2 Application of the Convention on the Prevention and Punishment of the Crime of Geno‑

                     cide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, dissenting
                     opinion of Judge Skotnikov, pp. 547‑548, para. 4.

                     195




7 CIJ1077.indb 386                                                                                                    18/04/16 08:54

                     195 	application of genocide convention (sep. op. skotnikov)

                     clusion as to jurisdiction. In paragraph 117 of the Judgment, the Court
                     states that
                           “[h]aving concluded in its 2008 Judgment that the present dispute falls
                           within Article IX of the Genocide Convention in so far as it concerns
                           acts said to have occurred after 27 April 1992, the Court now finds
                           that, to the extent that the dispute concerns acts said to have occurred
                           before that date [the date on which the FRY came into existence], it
                           also falls within the scope of Article IX and that the Court therefore
                           has jurisdiction to rule upon the entirety of Croatia’s claim” 3.

                     However, it is not sufficient that there is a dispute between the Parties
                     that falls within the scope of Article IX. The existence of a dispute is a
                     requisite element of jurisdiction. Yet, as the Court has stated on innumer-
                     able occasions, it is the fundamental principle of consent which forms the
                     basis of jurisdiction. The Judgment completely disregards the issue of
                     consent by confusing jurisdiction with applicable law. Paragraph 115 of
                     the present Judgment seeks to rely on paragraph 149 of the 2007 Judg-
                     ment in Application of the Convention on the Prevention and Punishment of
                     the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Monte­
                     negro) (I.C.J. Reports 2007 (I), p. 105), even though this latter paragraph
                     dealt with the identification of the applicable law beyond the Genocide
                     Convention. This is undoubtedly a task which the Court must undertake
                     once it has established that it has jurisdiction. Indeed, this is precisely
                     what the Court does in the present Judgment ; having found, erroneously,
                     in my view, that it has jurisdiction, the Court goes on to make a state-
                     ment, in paragraph 125, which is identical in substance to that made in
                     paragraph 149 of the 2007 Judgment, stating, inter alia, that
                           “[i]n ruling on disputes relating to the interpretation, application or
                           fulfilment of the Convention, including those relating to the respon-
                           sibility of a State for genocide, the Court bases itself on the Conven-
                           tion, but also on the other relevant rules of international law, in
                           particular those governing the interpretation of treaties and the
                           responsibility of States for internationally wrongful acts”.

                        3 The Court, in its 2008 Judgment, when considering Serbia’s first preliminary objec-

                     tion, dealt not with the issue of whether the dispute fell within Article IX of the Geno-
                     cide Convention, but rather with the question of whether Croatia had validly instituted
                     proceedings against Serbia, in accordance with Article 35 of the Statute of the Court,
                     given that the latter was not a Member of the United Nations as of the date of the filing
                     of the Application (Application of the Convention on the Prevention and Punishment of
                     the Crime of Genocide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J.
                     Reports 2008, pp. 429‑444, paras. 57‑92), and with the question of whether Serbia was
                     a party to the Genocide Convention at the date of the filing of the Application (ibid.,
                     pp. 444‑455, paras. 93‑117). Serbia’s third preliminary objection related to whether certain
                     Croatian claims, concerning the submission of certain persons to trial, information on
                     missing persons and the return of cultural property, had become moot (ibid., pp. 460‑465,
                     paras. 131‑144).

                     196




7 CIJ1077.indb 388                                                                                                  18/04/16 08:54

                     196 	application of genocide convention (sep. op. skotnikov)

                     However, identifying the law which would have been applicable if the
                     Court had jurisdiction is no substitute for establishing that the Court has
                     jurisdiction under Article IX of the Genocide Convention. The task
                     before the Court in the present Judgment was either to identify the legal
                     mechanism by which the FRY assumed obligations under the Genocide
                     Convention before it came into existence, or to determine that no such
                     legal mechanism existed.

                        3. Ultimately, the Court does neither. It merely suggests that obliga-
                     tions under the Genocide Convention might be applicable to the FRY
                     before 27 April 1992 by virtue, as Croatia argues, of succession to respon-
                     sibility. Then it transforms this preliminary issue into a question for the
                     merits (see Judgment, para. 117), and goes on to consider whether acts
                     contrary to the Genocide Convention took place prior to 27 April 1992.
                     After answering this question in the negative, the Court does not return
                     to the issue of succession to responsibility.

                        4. Had this issue been dealt with as a preliminary one, as it should
                     have been, in order to demonstrate Serbia’s consent to the Court’s juris-
                     diction, the Court would have had to establish that the doctrine of succes-
                     sion to responsibility was part of general international law at the time of
                     Serbia’s succession to the Genocide Convention on 27 April 1992. This is,
                     of course, an impossible task, since there is no jurisprudence or State
                     practice to support this hypothesis.

                        5. Moreover, the Court clearly pointed towards rejection of the notion
                     of succession to responsibility when it decided, both in its 2007 Bosnia
                     Judgment and in its 2008 Judgment on preliminary objections in this case,
                     that Montenegro, a successor State to Serbia and Montenegro (formerly
                     the FRY), had not consented to the jurisdiction of the Court and could
                     not be a Respondent in the respective cases (Application of the Convention
                     on the Prevention and Punishment of the Crime of Genocide (Bosnia and
                     Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I),
                     pp. 75‑76, paras. 75‑77 ; Application of the Convention on the Prevention
                     and Punishment of the Crime of Genocide (Croatia v. Serbia), Preliminary
                     Objections, Judgment, I.C.J. Reports 2008, p. 423, paras. 32‑33). Likewise,
                     the FRY (now Serbia) is a successor State to the SFRY. Like Monte­
                     negro, in respect of the State Union of Serbia and Montenegro, Serbia did
                     not inherit the right to the international legal personality of the SFRY.
                     Like Montenegro, Serbia did not accept responsibility in the present case
                     for the conduct of its predecessor State, and thus did not consent to the
                     Court’s jurisdiction in respect of that State. In spite of this, the Court sees
                     no jurisdictional problems in identifying the following questions that
                     would need to be decided in order to determine whether Serbia is respon-
                     sible for the alleged violations of the Genocide Convention :



                     197




7 CIJ1077.indb 390                                                                                     18/04/16 08:54

                     197 	application of genocide convention (sep. op. skotnikov)

                        “(1) whether the acts relied on by Croatia [prior to the date on which
                             the FRY came into existence] took place ; and, if they did, whether
                             they were contrary to the Convention ;
                         (2) if so, whether those acts were attributable to the SFRY at the time
                             that they occurred and engaged its responsibility ; and

                           (3) if the responsibility of the SFRY had been engaged, whether the
                               FRY succeeded to that responsibility” (Judgment, para. 112).
                     The fact that the Court limits itself to answering only the first question
                     does not render this “three‑step solution” any more tenable. I cannot see
                     how this construction could possibly be justified by the Court’s obvious
                     observation that the SFRY, whose responsibility or lack thereof the
                     Court is prepared to determine, “no longer exists . . . no longer possesses
                     any rights and is incapable of giving or withholding consent to the juris-
                     diction of the Court” (ibid., para. 116).

                       6. The Court decided in 2008 that :
                           “[t]he first issue is that of the Court’s jurisdiction to determine whether
                           breaches of the Genocide Convention were committed in the light of
                           the facts that occurred prior to the date on which the FRY came into
                           existence as a separate State, capable of being a party in its own right
                           to the Convention ; this may be regarded as a question of the applica‑
                           bility of the obligations under the Genocide Convention to the FRY
                           before 27 April 1992” (Application of the Convention on the Prevention
                           and Punishment of the Crime of Genocide (Croatia v. Serbia), Prelim‑
                           inary Objections, Judgment, I.C.J. Reports 2008, p. 460, para. 129 ;
                           emphasis added).
                     In 2015, the Court simply does not make this determination, which,
                     in 2008, it considered indispensable in order to address the question of
                     jurisdiction raised by Serbia as its second preliminary objection. Thus, the
                     Court fails to fulfil its duty to satisfy itself that it has jurisdiction (see, for
                     example, Jurisdictional Immunities of the State (Germany v. Italy : Greece
                     intervening), Judgment, I.C.J. Reports 2012 (I), p. 118, para. 40).
                        7. By way of a final observation before turning to the merits, I would
                     note the following : in 2004, in the Legality of Use of Force cases, the Court
                     determined that the FRY lacked the capacity to appear before the Court,
                     because it became a Member of the United Nations on 1 November 2000
                     and, thus, was not a State party to the Statute of the International Court of
                     Justice as of 29 April 1999, the date of the filing of the Applications (see,
                     for example, Legality of Use of Force (Serbia and Montenegro v. Belgium),
                     Preliminary Objections, Judgment, I.C.J. Reports 2004 (I), pp. 310‑311,
                     paras. 78‑79). In 2007, the Court found that, in its 1996 Judgment on pre-
                     liminary objections in the Bosnia and Herzegovina v. Serbia and Montene‑
                     gro case, before reaching its decision on jurisdiction, it must have addressed,
                     “as a matter of logical construction . . . by necessary implication”, the issue

                     198




7 CIJ1077.indb 392                                                                                         18/04/16 08:54

                     198 	application of genocide convention (sep. op. skotnikov)

                     of the FRY’s capacity to appear before the Court, even though this was not
                     mentioned at all in the 1996 Judgment 4 (Application of the Convention on
                     the Prevention and P­ unishment of the Crime of Genocide (Bosnia and Herze‑
                     govina v. Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I),
                     pp. 98‑102, paras. 132‑140). The “necessary implication” of this “logical
                     construction” of 2007 can be nothing other than that in 1996, the FRY, in
                     the eyes of the Court, was a State party to the Court’s Statute, and a Mem-
                     ber of the United Nations, at the time of the filing of the relevant Applica-
                     tion instituting proceedings, namely, 20 March 1993 5. In the 2008 Judgment
                     on preliminary objections in the present case, a novel idea was advanced,
                     namely that, although the Court was open to the FRY only as of 1 Novem-
                     ber 2000, the date of its United Nations membership (Application of the
                     Convention on the Prevention and Punishment of the Crime of Genocide
                     (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
                     p. 444, para. 91), this did not matter, since Croatia could simply have
                     refiled its Application of 2 July 1999 after 1 November 2000 (ibid.,
                     pp. 429‑444, paras. 57‑92) 6. In other words, that which was an insurmount-
                     able obstacle to the Court’s jurisdiction in the Legality of Use of Force cases
                     became a minor procedural issue in the present case.
                        8. Thus, while addressing the above‑mentioned cases arising from
                     events related to the dissolution of the SFRY, the Court has created at
                     least three “parallel universes”. In one, the FRY was not a Member of the
                     United Nations before 1 November 2000 (the 2004 Judgment on prelimi-
                     nary objections, Legality of Use of Force). In another, the FRY was a
                     Member of the United Nations well before that date (the 2007 Bosnia and
                     Herzegovina v. Serbia and Montenegro Judgment). In yet another, the
                     FRY’s membership of the United Nations at the time of the institution of
                     proceedings, or, rather, the lack of it, is devoid of any consequences (the
                     2008 Judgment on preliminary objections, Croatia v. Serbia). In 2015, in
                     the present Judgment, a fourth, very peculiar “parallel universe” has
                     emerged — one in which the Court is agnostic as to whether the FRY
                     may have been bound by obligations under the Genocide Convention
                     before it came into existence as a State ; this, however, does not prevent
                     the Court from ruling on the part of the Croatian claim relating to the
                     period when the FRY did not exist.


                        4 See Application of the Convention on the Prevention and Punishment of the Crime of

                     Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
                     2007 (I), declaration of Judge Skotnikov, pp. 366‑367.
                        5 It is clear from the Legality of Use of Force Judgments that the Court first addressed

                     the issue of Serbia’s United Nations membership in 2004 only (see Legality of Use of
                     Force (Serbia and Montenegro v. Belgium), Preliminary Objections, Judgment, I.C.J.
                     Reports 2004 (I), pp. 310‑311, para. 79).
                        6 See Application of the Convention on the Prevention and Punishment of the Crime

                     of Genocide (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008,
                     dissenting opinion of Judge Skotnikov, p. 546, para. 1.

                     199




7 CIJ1077.indb 394                                                                                                 18/04/16 08:54

                     199 	application of genocide convention (sep. op. skotnikov)

                        9. I can only express my relief that this Judgment constitutes the con-
                     cluding chapter in this strange and somewhat strained tale of curious juris-
                     dictional constructions which, to borrow the words of the Court in a
                     different but related context, “[are] not free from legal difficulties” (Appli‑
                     cation of the Convention on the Prevention and Punishment of the Crime of
                     Genocide, (Bosnia and Herzegovina v. Yugoslavia (Serbia and Monte­
                     negro)), Provisional Measures, Order of 8 April 1993, I.C.J. Reports 1993,
                     p. 14, para. 18 ; Application of the Convention on the Prevention and Punish‑
                     ment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and
                     Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 97‑98, paras. 130‑131).


                                                            Merits

                        10. I maintain the view which I expressed in my declaration appended
                     to the 2007 Judgment, that nothing in Article IX suggests that the Court
                     is empowered to go beyond settling disputes relating to State responsibil-
                     ity for genocide and other acts enumerated in Article III of the Genocide
                     Convention 7. As to whether or not the crime of genocide or other Arti-
                     cle III acts have been committed, the Court’s role is limited by its lack of
                     criminal jurisdiction. For this reason, the Court, for example, lacks the
                     capacity to establish the existence of genocidal intent, since the Genocide
                     Convention addresses genocidal intent solely in the context of a criminal
                     procedure, as a necessary mental element of the crime of genocide and
                     other acts contrary to the Convention. Of course, genocidal intent may be
                     inferred from a pattern of events, yet this task remains one for a compe-
                     tent criminal tribunal (the ICTY in the present case). The Court’s role is
                     to determine whether it has been sufficiently established that acts pro-
                     scribed by the Genocide Convention were committed (see paragraph 14
                     below). After making this determination, the Court must then continue to
                     deal with its primary task of addressing the question of State responsibil-
                     ity for genocide.

                        11. In this Judgment, of course, the Court never comes to deal with
                     this issue, since it concludes that genocide and other punishable acts
                     referred to in Article III of the Convention did not take place. I agree
                     with this conclusion, but I have doubts about the way in which the Court
                     arrives at this finding.
                        12. When engaging in the exercise of determining the existence or
                     non‑existence of the actus reus and dolus specialis of the crime of geno-
                     cide, the Court deals with matters which it is ill‑equipped to resolve. It is
                     curious that, in the sections devoted to consideration of the merits of the
                     principal claim and counter‑claim, reference is made to genocide, rather

                        7 See Application of the Convention on the Prevention and Punishment of the Crime of

                     Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
                     2007 (I), declaration of Judge Skotnikov, pp. 370‑375.

                     200




7 CIJ1077.indb 396                                                                                             18/04/16 08:54

                     200 	application of genocide convention (sep. op. skotnikov)

                     than to the crime of genocide. This attempt to get around the fact that the
                     Court does not have criminal jurisdiction cannot, of course, “decriminal-
                     ize” genocide. It remains a crime under the Genocide Convention. True,
                     when referring to State responsibility for genocide, the Convention’s
                     compromissory clause — Article IX — does not mention the word
                     “crime”. However, such language certainly does not transform the “Con-
                     vention on the Prevention and Punishment of the Crime of Genocide”
                     into something else. Rather, if anything, this is indicative of the premise
                     that States cannot be held criminally responsible.

                        13. At the same time, it is axiomatic that States can be held responsible
                     for genocide through the mechanism of attribution, as, in general, wher-
                     ever international law criminalizes an act, a State can be held responsible
                     if that criminal act is committed by individuals capable of engaging such
                     responsibility. The rules of State responsibility in this respect are rather
                     straightforward. Indeed, they are referred to as applicable law in the pres-
                     ent Judgment (see paragraph 125) 8.

                       14. In the present case, in order to make a determination as to whether
                     the crime of genocide and other acts enumerated in Article III of the
                     Genocide Convention have been committed, instead of insisting on the
                     Court’s capacity to conduct its own enquiry to this end, it would have
                     been sufficient to have taken notice of the relevant proceedings of the
                     ICTY. These proceedings, of course, have never involved any charges of
                     genocide in respect of events in Croatia. It is worth recalling that this
                     Court has recognized that the ICTY is an international penal tribunal in
                     accordance with Article VI of the Genocide Convention (Application of
                     the Convention on the Prevention and Punishment of the Crime of Genocide
                     (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J.
                     Reports 2007 (I), p. 227, para. 445). Thus, in these proceedings, as in the
                     Bosnia and Herzegovina v. Serbia and Montenegro case, the Court was in
                     the “ideal” situation in that, for almost a quarter of a century now, there
                     has been an international penal tribunal possessing jurisdiction with
                     respect to the region in question and to the States involved 9. As a matter

                         8 Thankfully, the Court, in the present Judgment, does not return to the rather artifi-

                     cial and unnecessary notion featured in the 2007 Judgment of States themselves commit-
                     ting crimes punishable under the Genocide Convention (Application of the Convention on
                     the Prevention and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
                     and Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 113‑114, paras. 166‑169).
                         9 Hypothetically, there may be circumstances where no such tribunal exists but where,

                     for instance, the parties agree that genocide did indeed take place ; or where the occur-
                     rence of genocide is so manifest as not to require further elucidation, being, for example,
                     reflected in an open State policy ; or where the claims of genocide are manifestly concocted.
                     In such circumstances, the Court could address the issue of State responsibility, or the lack
                     thereof, without the risk of foraying into the field of criminal culpability. However, these
                     and other hypotheticals should be left for another day, which, I sincerely hope, will never
                     come. That is to say, I hope that no situation ever arises which would make this Court
                     address the responsibility of a State for genocide.


                     201




7 CIJ1077.indb 398                                                                                                   18/04/16 08:54

                     201 	application of genocide convention (sep. op. skotnikov)

                     of fact, the Court, in both cases, when making determinations as to
                     whether the crime of genocide and other acts enumerated in Article III of
                     the Convention have occurred, has largely relied on (indeed more than it
                     has been prepared to acknowledge), and has never contradicted, the find-
                     ings of the ICTY. Both now and in 2007, this reliance was decisive for the
                     Court in reaching its conclusions as to whether or not genocidal acts were
                     committed.

                     (Signed) Leonid Skotnikov.




                     202




7 CIJ1077.indb 400                                                                                18/04/16 08:54

